DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The applicant's election of Group I, claims 1-6, with traverse in their reply dated 7/27/2022 is acknowledged. Claims 7-20 were withdrawn. Claims 1-6 are pending and considered on the merits below.

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 7/27/2022 is acknowledged.  The traversal is on the ground(s) that the inventions are not distinct and there is no search burden.  This is not found persuasive because the inventions require employing different search strategies and search queries.
The requirement is still deemed proper and is therefore made FINAL.

Specification
The use of the term FLOUROLOG® (page 18), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the whole term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
The disclosure is objected to because of the following informalities: There is a period missing at the end of the paragraph ending in ‘with the present compound’, page 16.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fang et al. (Res Chem Intermed (2017) 43:4413–4421).
Regarding claims 1, 3, and 4, Fang describes a fluorescent compound for acid detection (scheme 1 “compound 5”), wherein the compound comprises the following backbone structure:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(scheme 1 and table 2 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 compound 5p, s, t, and v, wherein R1 is Cl, F, I, Br, R2 is H, R3 is H, and n is 0).
Regarding claim 6, Fang describes that a fluorescent intensity emitted from the compound is enhanced from an original intensity level in the presence of an acid (Examiner’s note: The compound of Fang would inherently have the same properties as the claim required as it anticipates compound of claim 1).

Allowable Subject Matter
Claims 2 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Reference Fang et al. (Res Chem Intermed (2017) 43:4413–4421) describes the limitations of independent claim 1, however fail to teach or suggest the structures of claims 2 and 5.
None of the prior art discovered describes all the limitations alone or in combination, thus the prior art fails to teach or suggest all the limitations of claims 2 and 5.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY R BERKELEY whose telephone number is (571)272-9831. The examiner can normally be reached M-Th 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY R. BERKELEY/
Examiner
Art Unit 1796



/CHRISTINE T MUI/Primary Examiner, Art Unit 1797